         Case 1:04-cv-03314-LAP Document 207 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MORATA, et al.,

                       Plaintiffs,
                                                 4 Civ. 3314 (LAP)
-against-
                                                        ORDER
THE REPUBLIC OF ARGENTINA,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    The Republic shall respond to counsel's letter dated June

16, 2020 [dkt. no. 206] by letter no later than June 22, 2020.

SO ORDERED.

Dated:       New York, New York
             June 17, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
